Case 1:20-cv-08042-PKC Document 29-8 Filed 05/18/20 Page 1 of 3




           EXHIBIT 8
            Case 1:20-cv-08042-PKC Document 29-8 Filed 05/18/20 Page 2 of 3




Ne w York Da ily Ne ws                                            Daily News (New York, New York) ·   Tue , Apr 19, 1994 · Pa ge 1204
https ://nyda ilyne ws .ne ws pa pe rs .c om/ima ge /472973090                                         Downloa de d on Apr 30, 2020




Copyright © 2020 Ne ws pa pe rs .c om. All Rights Re s e rve d.
              Case 1:20-cv-08042-PKC Document 29-8 Filed 05/18/20 Page 3 of 3




New York Daily News                                     Daily News (New York, New York)
                                                                                          · Tue, Apr 19, 1994 · Page 1205
https://nydailynews.newspapers.com/image/472973096                                                Printed on Apr 30, 2020




Copyright © 2020 Newspapers.com. All Rights Reserved.




                                                                                                                    /
